Exhibit 10.32

 

STATE OF NORTH CAROLINA

 

COUNTY OF DURHAM

 

 

SUBLEASE

 

THIS AGREEMENT OF SUBLEASE (“Sublease”), dated as of the 31st day of October,
2003, by and between GILEAD SCIENCES, INC., a Delaware corporation
(“Sublandlord”), and TRIMERIS, INC., a Delaware corporation (“Subtenant”).

 

RECITALS:

 

A. GRA Associates Limited, L.L.C., an Ohio limited liability company, doing
business in North Carolina as GRA Durham Associates Limited, L.L.C. (the
“Primary Landlord”), as landlord, entered into that certain Lease Agreement (the
“Primary Lease”), dated June 12, 2003 with Sublandlord, as tenant, demising
property described therein (the “Primary Property”), including the property
commonly known as Building 5, 4611 University Drive, Durham, North Carolina.

 

B. Subtenant desires to sublease from Sublandlord approximately 17,114 rentable
square feet of space in the building located on the Primary Property, which
space is more particularly described on Exhibit A, attached hereto (the space
subleased pursuant hereto is shaded in tan), together with the nonexclusive
right of ingress and egress on and across (a) the hallway designated as Hallway
A on Exhibit A, attached hereto, to and from the rooms marked on Exhibit A,
attached hereto, as Rooms 5201, 5200, and the bathroom; and (b) the hallway
designated as Hallway B on Exhibit A, attached hereto, to and from the rooms
marked on Exhibit A, attached hereto, as rooms 5501, 5502, and 5503
(collectively, the “Sublease Space”). The Sublease Space shall also include
access to and from Building 5, and, to the extent available to Sublandlord under
the Primary Lease, unrestricted use of the parking areas adjacent to Building 5
with no substantial reduction in the number of spaces to be utilized by
Subtenant.

 

C. Sublandlord warrants and represents to Subtenant that the Primary Lease is in
full force and effect, that there are no defaults under the terms of the Primary
Lease (but only to the knowledge of Sublandlord) and that Sublandlord has the
right, subject to the consent of Primary Landlord to sublease the Sublease Space
to Subtenant for the term provided herein, subject however to all applicable
terms and provisions of the Primary Lease and any matters of record to which the
Primary Lease is subordinate.

 

NOW, THEREFORE, for and in consideration of the rents, covenants and agreements
hereinafter contained on the part of the Subtenant to be paid, kept and
performed, Sublandlord does hereby sublet and demise unto Subtenant, and
Subtenant hereby leases from the Sublandlord, the Sublease Space upon the terms
and conditions hereinafter set forth.



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the same unto the Subtenant, its successors and assigns,
subject to the Primary Lease and upon the rentals, terms, covenants, conditions
and provisions hereinafter set forth.

 

AND Sublandlord and Subtenant hereby contract and agree each with the other as
follows:

 

1. RECITALS: The Recitals as set forth above are incorporated herein.

 

2. TERM: The term of this Sublease (“Term”) shall commence on November 1, 2003
(the “Commencement Date”), and shall expire on July 31, 2005. If Subtenant is
not in default under any of the terms and conditions of this Sublease, Subtenant
shall have the right, at its option, to extend the term of this Sublease for a
maximum of two (2) periods of three (3) months each. The first renewal term (the
“First Renewal Term”) shall commence on August 1, 2005 and expire on October 31,
2005. The second renewal term (the “Second Renewal Term”) shall commence on
November 1, 2005 and expire on January 31, 2006. Notwithstanding anything herein
to the contrary, Subtenant shall have no right to extend the term hereof beyond
January 31, 2006. Subtenant shall exercise its right to extend the term of the
Sublease as provided above by giving Sublandlord written notice thereof on or
before the date that is one year prior to the beginning of the renewal term for
which the term hereof is to be extended by the exercise of such option. In the
event the term of this Sublease is extended as provided herein, all terms and
provisions of this Sublease shall apply except that Base Rent shall be increased
in accordance with Section 3 hereof.

 

3. BASE RENT: The annual minimum rental (the “Base Rent”) for the Sublease Space
shall be the total number of rentable square feet in the Sublease Space, which
is 17,114 rentable square feet, multiplied by $22.04, which annual amount equals
$377,192.56. The Base Rent shall be payable in monthly installments of
$31,432.71, in advance, commencing on the Commencement Date and continuing on
the first day of each successive calendar month until July 31, 2005. In the
event the term of this Sublease is extended in accordance with the terms hereof
for the First Renewal Term, Base Rent for the First Renewal Term shall be
$96,221.82 which shall be due and payable in monthly installments of $32,073.94
payable on the first day of each month thereof. In the event the term of this
Sublease is extended in accordance with the terms hereof for the Second Renewal
Term, Base Rent for the Second Renewal Term shall be $98,184.75, which shall be
due and payable in monthly installments of $32,728.25 payable on the first day
of every month thereof.

 

4. OPERATING EXPENSES. Commencing on the Commencement Date, Subtenant shall
reimburse Sublandlord for Subtenant’s pro rata portion of Operating Expenses (as
defined herein) attributable to the Sublease Space, including, without
limitation, utilities, taxes, insurance, maintenance, and other expenses.
Subtenant shall pay such Operating Expenses on a monthly basis within 15
business days (days when national banks are open for business) of receipt from
Sublandlord of a statement therefor. Sublandlord shall provide to Subtenant a
statement of actual expenses on or before the 30th day of each month. Operating
Expenses shall include, without limitation, the expenses set forth on Exhibit B,
attached hereto and incorporated herein by reference (collectively, the
“Operating Expenses”). All Operating Expenses that

 

2



--------------------------------------------------------------------------------

Subtenant is required to pay hereunder and any other amount other than Base Rent
payable to Sublandlord hereunder are collectively referred to herein as
“Additional Rent”. Additional Rent and Base Rent are collectively referred to
herein as “Rent”. Subtenant’s obligation to pay Operating Expenses shall
continue on a monthly basis through the period ending July 31, 2005 or if the
term of this Sublease is extended in accordance with the terms hereof, upon the
expiration of the First Renewal Term or the Second Renewal Term, as the case may
be.

 

5. CONDITION OF THE SUBLEASE SPACE: Subtenant agrees to accept the Sublease
Space in its “as is” condition.

 

6. NET LEASE: This Sublease is a “net lease”, and, subject to the qualifications
contained in this Section and elsewhere in the Sublease, the Base Rent is a net
rental payment and all costs of maintenance, repairs, utilities, taxes, and any
and all other expenses necessary in connection with the operation or maintenance
of the Sublease Space, as imposed on Sublandlord (including, without limitation,
Additional Rent), or, as Sublandlord is otherwise obligated to pay (including,
without limitation, those expenses set forth on Exhibit B, attached hereto), as
tenant under the Primary Lease, will be paid solely by Subtenant during the term
of the Sublease (as may be extended) but only to the extent such costs are
attributable to the Sublease Space.

 

7. LEASE:

 

(a) This Sublease and the rights of Subtenant herein are subject and subordinate
at all times to the Primary Lease, the terms thereof and all rights respectively
of Primary Landlord thereunder, including Primary Landlord’s right of access
under Sections 19 and 29.3 of the Primary Lease. The terms, provisions,
covenants and conditions of Sections 19 [Inspection and Access] (except as
provided herein) and 29 [Environmental Compliance] of the Primary Lease are
applicable to this Sublease with the same force and effect as if Subtenant was
the tenant under the Primary Lease and Sublandlord was the landlord, except that
any references in the Primary Lease to the Leased Premises or Premises shall be
applicable to Subtenant as if such terms was referring to the Sublease Space.
Subtenant will store and use hazardous materials in and on the Sublease Space in
material compliance with all applicable laws and regulations and shall comply
with all of the provisions of Section 29 of the Primary Lease applicable to
Subtenant through this Section 7. In addition, Subtenant (i) agrees that it will
provide upon request an estoppel certificate as contemplated by Section 28 of
the Primary Lease with respect to the Sublease Space, and (ii) covenants and
agrees as provided in Sections 13 [Signs], 21 [Surrender], 22 [Holding Over], 26
[Subordination], 30 [Rules and Regulations] and Section 25 [Liability of
Landlord] of the Primary Lease with the same force and effect as if Subtenant
were the Tenant under the Primary Lease and Sublandlord were the landlord
thereunder, except that any references in the Primary Lease to the Premises or
the Leased Premises shall be deemed to refer to the Sublease Space.

 

(b) Notwithstanding any provision in the Sublease to the contrary, each party
hereto agrees to comply with the terms, provisions, covenants, and conditions of
the Primary Lease which are applicable to it and not to do or suffer or permit
anything to be done which would result in a default under or cause the Primary
Lease to be terminated or forfeited, or, except as permitted herein, cause the
Sublease to be terminated or forfeited; provided, however, that the

 

3



--------------------------------------------------------------------------------

Sublandlord may pursue all rights and remedies under this Sublease or otherwise
available under applicable law. Except as provided herein, in no event does the
Subtenant have any obligation to pay any of the rents or other sums payable
pursuant to the Primary Lease, Subtenant’s sole obligations in such respect
being to pay the Base Rent and Additional Rent set forth herein, nor shall the
Subtenant have any obligation with any of the property covered by the Primary
Lease or outside the Sublease Space, except as provided herein.

 

(c) Subtenant shall enjoy all appurtenant rights granted to Sublandlord as
tenant under the Primary Lease, but only as they relate to the Sublease Space,
and shall comply with all rules and regulations of Primary Landlord referred to
in Section 30 of the Primary Lease.

 

8. ASSIGNMENT, FURTHER SUBLETTING: Subtenant may not assign this Sublease or
sublet the Sublease Space without Sublandlord’s prior written consent, which
consent shall be not unreasonably withheld, delayed or conditioned. In addition
to Sublandlord’s consent being required, the consent in writing of the Primary
Landlord is also required.

 

9. SUBTENANT’S DEFAULT: If (a) Subtenant shall default in fulfilling any of the
terms, conditions or agreements hereof, other than the covenants to pay Base
Rent, Additional Rent, or other Rent, or of the Primary Lease as herein
incorporated, and such default shall not have been remedied (or proper
corrective measures to cure such default commenced and after commencement
diligently and continuously prosecuted in good faith) within ten (10) days after
written notice from the Sublandlord, Sublandlord may give Subtenant three (3)
days notice of its intention to end the term of this Sublease, and, at the end
of said three (3) days, the term of this Sublease shall expire with the same
effect as if that day were the date hereinabove set forth for the termination of
the term hereof, but Subtenant shall remain liable to the extent provided under
the environmental compliance provisions of Section 29 of the Primary Lease
applicable to Subtenant as provided herein and for payment of the Rent, the
entire unpaid amount of which shall thereupon become immediately due, together
with costs of collection (including reasonable attorneys’ fees) and interest
thereon at the Interest Rate (as defined herein), or (b) Subtenant shall fail to
pay the Base Rent, any Additional Rent, or any other Rent as provided herein,
then Sublandlord may, unless Subtenant shall have cured such default within
three (3) business days after written notice thereof from Sublandlord (provided,
however, Sublandlord shall not be required to provide written notice of any
default if Sublandlord has already provided written notice on any default
hereunder during the twelve month period preceding the current default) in
addition to exercising any other right or remedies available to Sublandlord
hereunder or at law or in equity, exercise all of the remedies of the Primary
Landlord set forth in Section 24 of the Primary Lease. Any repossession by
Sublandlord in the exercise of Sublandlord’s remedies shall not terminate
Subtenant’s obligations hereunder, absent a termination notice from Sublandlord.
If this Sublease is terminated by Sublandlord pursuant to the foregoing
provisions of clause (b) of this Section 9, Subtenant shall remain liable to
Sublandlord for (i) any Rent due prior to termination, and (ii) the payment of
Rent, the entire unpaid amount of which shall thereupon become immediately due
and payable, together with costs of collection (including reasonable attorneys’
fees) and interest thereon at the Interest Rate. When used herein, the term
“Interest Rate” shall mean the per annum rate equal to the lesser of: (a) the
Prime Rate as published in the Wall Street Journal on the date the amount in
question was due plus 5%; or (b) 15%.

 

4



--------------------------------------------------------------------------------

10. USE: Subtenant may use the Sublease Space exclusively as a research facility
and office building for Subtenant and for related uses, but for no other purpose
without the written consent of the Primary Landlord and Sublandlord.
Notwithstanding the foregoing, the portion of the Sublease Space shown on
Exhibit A and marked as rooms 5501, 5502, 5503 may be used as solvent storage
spaces and rooms 5200 and 5201 may be used for nuclear magnetic residence
testing purposes. The use of the Sublease Space shall at all times be in
material compliance with (i) all covenants and restrictions of record affecting
the Primary Property, including the Declaration for University Place recorded in
Book 1628, Page 598, Durham County Registry and (ii) all statutes, ordinances,
laws and rules of all governmental and regulatory bodies and agencies having
authority with respect to the Primary Property.

 

11. MAINTENANCE: At all times during the Term (as may be extended), and subject
to the qualifications herein, Subtenant shall, at its sole cost and expense,
maintain the interior of the Sublease Space and all improvements and equipment
therein in good repair and condition, reasonable wear and tear and damage by
insured casualty loss excepted. Subtenant shall be responsible for routine
maintenance, including, without limitation, replacing interior light bulbs.
Subtenant shall not cause or permit any waste of the Sublease Space or any
improvement or equipment therein. Sublandlord shall provide utilities,
electrical, heating, air conditioning, water, sewer, janitorial services, and
security and will be reimbursed by Subtenant for the cost thereof attributable
to the Sublease Space as provided in Sections 4 and 6 hereof. Subtenant will
provide telephone service at its sole cost and expense. Sublandlord shall
maintain the heating and air conditioning system and plumbing system related to
the Sublease Space; provided, however, Subtenant shall pay a maximum annual
amount of $10,000 per occurrence and a maximum total cost of $50,000 per year,
excluding maintenance contracts, for the repair and replacement of such systems.

 

12. NO MODIFICATION: Sublandlord agrees that it will not modify or amend the
Primary Sublease or agree to any modifications of the Primary Lease in any
manner that would affect the Subtenant’s rights hereunder without Subtenant’s
written consent first had and obtained.

 

13. [Intentionally Deleted.]

 

14. SUBLANDLORD DEFAULT: In the event that Sublandlord defaults in keeping,
observing, or performing any of the terms, provisions, covenants, and conditions
contained in the Sublease, to be kept, observed or performed by Sublandlord, and
such default is not cured (or proper corrective measures to cure such default
commenced) by Sublandlord within thirty (30) days of written notice thereof from
Subtenant to Sublandlord, Subtenant may give Sublandlord written notice of its
intent to cure such default, and, then Subtenant may remedy such default and
offset the cost of such cure against Rent or, if the default is of a type which
materially interferes with Subtenant’s normal and intended use and operation,
terminate the Sublease. Sublandlord agrees to send promptly to Subtenant any
notice of a default by Sublandlord as tenant under the Primary Lease of which
Sublandlord has notice.

 

15. INSURANCE: Subtenant shall carry throughout the term of this Sublease such
insurance coverage as it desires on all property that it has, brings to, or
stores on the Sublease

 

5



--------------------------------------------------------------------------------

Space. Neither Sublandlord nor Primary Landlord has any obligation to carry
insurance on the same. In addition Subtenant, at its sole cost and expense,
throughout the term of this Sublease shall maintain insurance as required by
Section 9.2 of the Primary Lease with a company or companies acceptable to
Sublandlord and Primary Landlord, which insurance shall name Sublandlord and
Primary Landlord as additional insureds. Subtenant, shall observe and comply
with the requirements of Sections 9.2 and 9.3 of the Primary Lease with the same
force and effect as if Subtenant were the tenant under the Primary Lease, except
that any references in the Primary Lease to the Leased Premises shall be deemed
to refer to the Sublease Space and in addition shall cause either a certified
true copy of the policy showing such coverages or a certificate evidencing such
coverages in form and substance reasonably acceptable to Sublandlord to be
furnished to Sublandlord, and if not evident on such certified true copy or
certificate, evidence of payment of premiums required to keep such insurance in
full force and effect throughout the term of this Sublease.

 

If Sublandlord determines in its reasonable business judgment that limits on
coverage for general liability may be inadequate, then Sublandlord may require
that Subtenant’s general public liability insurance be increased to provide what
Sublandlord believes will be adequate coverage. However, in no event may
Sublandlord require an increase greater than ten percent (10%) in any year under
this Sublease.

 

Sublandlord, for itself and its successors and assigns, releases and waives unto
the Subtenant, and its successors and assigns, and Subtenant, for itself, and
its successors and assigns, releases and waives unto the Sublandlord and Primary
Landlord and their respective successors and assigns, all right to claim damages
for any injury, loss, cost or damage to persons or to the Sublease Space or the
contents and property located therein or thereon, which is occasioned by fire,
explosion, accident, occurrence or condition in, on or about such premises or
any other casualty, the amount of which injury, loss, cost or damage has been
paid (as applicable) to Primary Landlord, Sublandlord, and Subtenant or to any
other person, firm or corporation under the terms of any fire, extended
coverage, public liability or other policy of insurance; provided that said
release is effective only with respect to matters covered by insurance for which
waiver(s) of subrogation apply. All policies of insurance carried and maintained
pursuant to this Sublease by Subtenant shall contain, or be endorsed to contain,
a provision whereby the insurer thereunder waives all rights of subrogation
against Primary Landlord and Sublandlord, as the case may be.

 

16. INDEMNITY: Except for loss or damage covered by insurance policies carried
by Primary Landlord or Sublandlord containing waivers of subrogations: (a)
Subtenant shall indemnify and hold Sublandlord harmless against all loss,
liability, damage, cost or expense (including reasonable attorneys’ fees and
court costs), or any claim therefor, on account of any actual or alleged injury
or damage to persons or property caused in any way by the act or omission of
Subtenant, its agents, employees or contractors, in, on, or otherwise related to
the use or occupancy of any part of the Sublease Space; the indemnitee shall
give the indemnitor prompt notice of any claim of indemnity and assist in
prosecuting and/or settling any claim, and (b) Subtenant shall protect,
indemnify, defend and save harmless the Primary Landlord and Sublandlord from
and against any and all expenses, claims, demands, and causes of action of any
nature whatsoever, including reasonable legal fees and expenses, for injury to
or death of

 

6



--------------------------------------------------------------------------------

persons, or loss of or damage to property, as a result of the negligence or
other wrongful conduct of Subtenant.

 

17. NOTICE: Any notice or demands to be given pursuant to this Sublease shall be
sent to Sublandlord at:

 

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, California 94404

Attention: John Sung

cc: Legal Department

 

with copy to:

 

David T. Buckingham, Esq.

Smith, Anderson, Blount, Dorsett,

Mitchell & Jernigan, L.L.P.

P. O. Box 2611

Raleigh, North Carolina 27602-2611

 

and if to Subtenant:

 

Trimeris, Inc.

3518 Westgate Drive

Third Floor

Durham, North Carolina 27707

Attn: Robert R. Bonczek

 

with a copy to:

 

Samuel W. Johnson

Poyner & Spruill

130 South Franklin Street

Rocky Mount, NC 27804

 

All notices shall be in writing, may be delivered personally to the other party,
or sent by express courier or delivery service, or by registered, certified or
express United States Mail, and shall be deemed delivered or given when received
or on the third business day after the same are deposited postage prepaid with
the United States Postal Service. Changes of address may be given in the same
manner as notices. Notices may be given on behalf of either party by its
respective legal counsel.

 

18. BROKERS: Sublandlord represents that it has dealt with no brokers in
connection with this Sublease (other than Subtenant’s Broker (as defined
below)), and Subtenant represents that the only broker it has dealt with is
MetaPartners (“Subtenant’s Broker”). Sublandlord shall

 

7



--------------------------------------------------------------------------------

pay to Subtenant’s Broker the commission in the amount and at the times set
forth in the separate agreement(s) between Sublandlord and Subtenant’s Brokers.
Each party shall indemnify and defend the other and Primary Landlord from and
against any claim of any broker claiming a right to a broker’s commission or
other compensation through the indemnitor or by reason of such broker having
dealt with or alleging to have dealt with the indemnitor.

 

19. ALTERATIONS: Subject to the requirements of Section 12 of the Primary Lease,
provided that Subtenant submits reasonably detailed plans therefor to
Sublandlord and to Primary Landlord at least fifteen (15) business days before
the commencement of construction, Subtenant shall be entitled to make interior,
non-structural alterations to the Sublease Space from time to time, including,
without limitation, the removal or relocation of interior, non-load bearing
walls and partitions. Subtenant shall make no structural or exterior changes or
alterations to the Sublease Space without the prior written consent of Primary
Landlord and Sublandlord. The consent of Sublandlord shall not be unreasonably
withheld or delayed.

 

Subtenant shall, prior to the expiration or earlier termination of this
Sublease, at its sole expense, restore the Sublease Space to the condition that
existed prior to the making of any alterations made by Subtenant (ordinary wear
and tear and any alterations consented to by Primary Landlord and Sublandlord
excepted, unless such restoration was a condition to such consent), if then
requested to do so by Sublandlord and Primary Landlord. This obligation of
restoration shall expressly survive the expiration or earlier termination of
this Sublease.

 

Any work performed by Subtenant, or at its instance, in the Sublease Space shall
be done in good and workmanlike manner using materials of the same quality as
used by the Primary Landlord in constructing the building on the Primary
Property. Subtenant shall not, at any time, permit any work to be performed in
the Sublease Space, except by duly licensed contractors or artisans, each of
whom must carry adequate workmen’s compensation insurance, general public
liability insurance, and “all-risk” builders risk insurance, certificates of
which shall be furnished to Primary Landlord and Sublandlord prior to
commencement of any such work.

 

Subtenant shall keep the Sublease Space free and clear of all mechanic’s liens
arising out of any work performed or alleged to be performed for or at the
request of Subtenant or its agents or subtenants. Nothing contained in this
Sublease shall constitute any consent or request by Primary Landlord or
Sublandlord, express or implied, for the performance of any labor or services,
or the furnishing of any materials or other property in respect to the Sublease
Space, or any part thereof, nor as giving Subtenant any right, power or
authority to contract for, or permit the performance of, any labor or services,
or the furnishing of any materials or other property, in such fashion as would
permit the making of any claim against the Primary Landlord and Sublandlord or
their respective interests in the Property in respect thereof. In the event such
work results in a claim of lien, Subtenant shall hold Primary Landlord and
Sublandlord harmless from such lien or claim of lien.

 

20. DESTRUCTION: In the case of damage or destruction to the Property and if the
Primary Lease is terminated with respect thereto pursuant to Section 15 of the
Primary Lease, then this Sublease shall automatically terminate as of the date
of termination of the Primary Lease. Base Rent shall be prorated to the date of
such termination and the unpaid principal

 

8



--------------------------------------------------------------------------------

balance of the Additional Rent shall thereupon be immediately due and payable by
Subtenant to Sublandlord.

 

In the event of the total or partial destruction of the Sublease Space,
Subtenant shall have the same right to terminate this Sublease as the tenant has
under Section 15 of the Primary Lease to terminate the Primary Lease. In the
event of the total or partial destruction of the Sublease Space, Sublandlord
shall have the right to terminate this Sublease by giving Subtenant written
notice thereof. Base Rent shall be prorated to the date of such termination and
the unpaid principal balance of the Additional Rent shall thereupon be
immediately due and payable by Subtenant to Sublandlord.

 

If this Sublease is not terminated in accordance with the foregoing provisions,
Base Rent, but not Additional Rent, shall abate between the date of destruction
and the date of completion of the restoration of the Primary Property in
proportion to the portion of the Sublease Space that is rendered untenantable by
such damage or destruction.

 

21. MEMORANDUM OF SUBLEASE: The parties agree to execute and record a memorandum
of this Sublease, in form mutually satisfactory. The cost of recording shall be
the responsibility of Subtenant.

 

22. LANDLORD CONSENT: It shall be a condition precedent to Sublandlord’s and
Subtenant’s obligation hereunder that Primary Landlord shall execute a consent
to this Sublease, in form and content satisfactory to Subtenant and Sublandlord.
In the event any such party fails to execute such consent by the Commencement
Date, this Sublease shall automatically terminate.

 

23. TERMINATION: This Sublease shall terminate at the end of the Term of this
Sublease (as may be extended in accordance with the terms hereof), and
Sublandlord agrees that Sublandlord shall be entitled to the benefit of all
provisions of law respecting the recovery of possession of the premises from a
tenant holding over without the requirement of giving any notice to Subtenant to
vacate or quit the premises.

 

24. PAST DUE PAYMENTS: In the event any Base Rent, Additional Rent, or other
payment owing from Subtenant to Sublandlord pursuant to this Sublease shall
become overdue for a period in excess of three (3) days, such unpaid amount
shall bear interest from the due date thereof to the date of payment at the
Interest Rate.

 

25. FUME HOODS. The parties hereto acknowledge that there are 37 fume hoods
located in the Sublease Space. Upon the expiration or termination of the Term
(as may be extended in accordance with the terms hereof), Subtenant shall
provide to Sublandlord certifications of all such fume hoods showing that such
fume hoods are still certified by the applicable regulatory authority and are in
the same condition as existed on the Commencement Date, reasonable wear and tear
and loss by casualty excepted. If necessary, Subtenant will repair the fume
hoods so that such certifications may be made.

 

26. ACCESS. Sublandlord’s facilities personnel shall have access to the Sublease
Space at any reasonable time for the purpose of maintaining the Sublease Space.
Sublandlord’s

 

9



--------------------------------------------------------------------------------

personnel with access to the Sublease Space shall sign a non-disclosure
agreement in a form reasonably satisfactory to Subtenant. Subtenant’s solvent
storage personnel shall have access to the solvent storage spaces described
above for the purpose of receiving materials and transporting materials to and
from the solvent storage space. Subtenant’s personnel with access to those
portions of the building occupied by Sublandlord shall sign a non-disclosure
agreement in a form reasonably satisfactory to Sublandlord. Inspections
performed by Sublandlord shall be conducted by Sublandlord’s facilities
personnel or their designated contractors. Notwithstanding the foregoing, in the
event of an emergency, Sublandlord shall have the right to enter the Sublease
Space without notice.

 

27. [Intentionally Deleted.]

 

28. NON-SOLICITATION. Subtenant agrees that neither it nor its employees,
contractors, agents, or other representatives shall at any time from the date of
this Sublease until the expiration or termination of the Term (as may be
extended in accordance with the terms hereof), solicit for employment by
Subtenant any employee of Sublandlord. Sublandlord agrees that neither it nor
its employees, contractors, agents, or other representatives shall at any time
from the date of this Sublease until the expiration or termination of the Term
(as may be extended in accordance with the terms hereof), solicit for employment
by Sublandlord any employee of Subtenant. For purposes of this Sublease,
“solicit” shall mean any affirmative act first initiated by Subtenant or
Sublandlord directed specifically toward employees of the other in an attempt to
cause such employee to leave Subtenant or Sublandlord (as the case may be) and
become employed by the other.

 

29. SUBTENANT PROPERTY. Subtenant will place furniture, fixtures and equipment
in the Sublease Space, and such property shall remain the sole property of
Subtenant. Subtenant may remove such property at any time prior to the
termination or expiration of the term of this Sublease; provided, however, that
the Sublease Space shall be returned to its original condition as it existed on
the Commencement Date, reasonable wear and tear and damage by insured casualty
excepted.

 

30. ENVIRONMENTAL WARRANTY. Sublandlord hereby represents that to the best of
its knowledge it knows of no facts or circumstances causing a material violation
of any environmental law applicable to the Sublease Space.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant, intending to be legally bound,
and with authority duly given, have executed this Sublease in duplicate
originals, as of the day and year first above written.

 

SUBLANDLORD:

 

GILEAD SCIENCES, INC., a

Delaware corporation

By:   /s/    Mark Perry            

--------------------------------------------------------------------------------

Name:

 

Mark Perry

--------------------------------------------------------------------------------

Its:

 

Executive Vice President, Operations

--------------------------------------------------------------------------------

 

SUBTENANT:

 

TRIMERIS, INC., a

Delaware corporation

By:   /s/    Dani P. Bolognesi            

--------------------------------------------------------------------------------

Name:

  Dani P. Bolognesi

Its:

 

--------------------------------------------------------------------------------

CEO/CSO

--------------------------------------------------------------------------------

 

11